Citation Nr: 1745762	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to December 2, 2015, to a disability rating greater than 20 percent from December 2, 2015 to June 2, 2016, and to a disability rating greater than 40 percent from June 2, 2016, for the service-connected thoracolumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to October 1997.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2015, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings. 

As discussed in the October 2015 remand, the Board notes that the Board does not have jurisdiction over the issue of an increased rating for the left and right lower extremity radiculopathy because the Veteran did not submit a notice of disagreement as to the October 2013 rating decision that granted entitlement to service connection and assigned a separate evaluation for the left and right lower extremity neurological impairments associated with the lumbar spine disability.  See also March 2014 notice of determination letter (providing notice to the Veteran of his appellate rights).  

A request for a TDIU due to the service-connected lumbar spine disability has been reasonably raised by the record and is part of the claim on appeal for increased compensation for the lumbar spine disability.  The Veteran reported in the December 2015 VA examination that he is currently not working because of his thoracolumbar spine functional limitations.  Accordingly, TDIU is before the Board and on appeal at this time.   Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include a transcript of the August 2015 Board hearing presided over by the undersigned Veterans Law Judge. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 6, 2015, the Veteran's thoracolumbar spine disability was manifested by pain, muscle spasm, and forward flexion of the thoracolumbar spine limited to at worse 70 degrees due to pain on motion; but, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes, are not shown.  

2.  From August 6, 2015 to June 2, 2016, the Veteran's overall thoracolumbar spine disability was manifested by pain and forward flexion of the thoracolumbar spine limited to at worse 45 degrees due to pain on motion; but, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes, are not shown.  

3.  From June 2, 2016, the Veteran's thoracolumbar spine disability is manifested by pain and forward flexion of the thoracolumbar spine limited to 30 degrees or less due to pain on motion; but, unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes, are not shown.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  Prior to August 6, 2015, the criteria for a disability rating greater than 10 percent for the thoracolumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).  

2.  From August 6, 2015 to December 2, 2015, the criteria for an increased disability rating of 20 percent, but no higher, for the thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).  

3.  From December 2, 2015 to June 2, 2016, the criteria for a disability rating greater than 20 percent for the thoracolumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).  

4.  From June 2, 2016, the criteria for a disability rating greater than 40 percent for the thoracolumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In October 2015, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the lumbar spine, and the AOJ did so by letter.  In response, the Veteran provided authorizations for two private providers, and the AOJ obtained such identified private treatment records.  The Board also directed the AOJ to schedule the Veteran for a VA examination to determine the severity of his thoracolumbar spine disability.  The Veteran was afforded VA back examinations in December 2015 and in June 2016, and the examiners each provided the requested information.  The claim was readjudicated in a July 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified and relevant post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations regarding the severity of the thoracolumbar spine.  

The Board acknowledges that in the Veteran's most recent thoracolumbar spine disability VA examinations, dated in June 2016, the examiner did not provide results of testing for pain on passive range of motion, as prescribed under Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board also acknowledges that the VA examiner did not consider lay evidence in the claims file in order to render an estimate as to the functional loss due to flare-ups, and instead, the examiner stated that such an estimate is not possible because testing was not performed during a flare-up.   Thus, it is apparent that the examiner did not do all that reasonably should be done to become informed before concluding that a requested opinion regarding the effect of flare-ups cannot be provided without resorting to speculation, as prescribed under Sharp v. Shulkin, (No. 16-1385) (Vet. App. September 6, 2017).  However, in this case, the Veteran's thoracolumbar spine disability would only warrant an increased rating if unfavorable ankylosis is shown on examination from June 2, 2016, as discussed below.  The June 2016 VA examination provides information as whether the Veteran has any unfavorable ankylosis, and the Veteran's lay statements, to include in the June 2016 VA examination, are sufficient to determine whether there is unfavorable ankylosis during a flare-up, as discussed below.  For these reasons, it is not necessary to remand to obtain a new VA examination to test for pain on passive motion or to provide further estimate as whether there is unfavorable ankylosis during a flare-up, as such remand would not possibly provide new information that would possibly substantiate the Veteran's claim for increase for the thoracolumbar spine disability. 

Analysis

The Veteran contends that the ratings that are assigned during the appeal period for his thoracolumbar spine disability do not accurately reflect the severity of his disability.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons discussed below, the facts show that staged ratings are appropriate in this case. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

The Veteran's thoracolumbar spine disability is currently evaluated as 10 percent prior to December 2, 2015, 20 percent from December 2, 2015 to June 2, 2016, and 40 percent from June 2, 2016, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Evaluation of this disability under this diagnostic code is proper, as this diagnostic code contemplates the Veteran's thoracolumbar spine disability diagnosis and symptoms, such as limitation of motion.  As noted above, the Veteran's bilateral lower extremity neurological impairments associated with his lumbar spine disability are not on appeal and are not before the Board at this time. 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating.  See 38 C.F.R. § 4.71a, DC 5235-5243.    

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  Here, the Board acknowledges that the Veteran has competently and credibly reported that during flareups of pain, as discussed below.  However, there is no indication in the record that the Veteran has had signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician at any point during the appeal period.   Therefore, a rating based on incapacitating episodes is not warranted.  

Under the General Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235-5243.

The Veteran is competent to report his symptoms, and the Board finds that these reports are credible.  The Veteran has reported pain on motion during the entire appeal period.  See e.g. October 2010, August 2013, December 2015, June 2016 VA examinations.  

Prior to August 6, 2015, the evidence shows that Veteran's thoracolumbar spine disability was manifested by pain, intermittent muscle spasm, and forward flexion of the thoracolumbar spine limited to at worse 70 degrees due to pain on motion.  See October 2010 VA examination (showing forward flexion limited to 70, extension to 20, left and right lateral flexion to 30, and left and right lateral rotation to 30, including when considering limitation due to pain on range of motion, but with no additional loss of range of motion due to repetitive testing or due to the Deluca factors); see also August 2013 VA examination (showing forward flexion limited to 80, extension to 10, right and left lateral flexion to 30 or greater, and left and right lateral rotation to 30 or greater, including when considering limitation due to pain on range of motion, but with no additional loss of range of motion due to repetitive testing or due to the Deluca factors).  

The Board acknowledges that the Veteran reports flare-ups of pain during this period.  In the October 2010 VA examination, the Veteran reported that he has episodes of flareups of pain, these can last up to 30 minutes.  The Veteran stated that these episodes are precipitated by moving quickly and twisting, and he reported that his back pain is relieved by resting and taking pain medication.  Also, in the August 2013 VA examination, the Veteran reported that he has low back pain, but he denied locking and stiffness.  He stated that he has flare-ups about once every 8 weeks, which causes him to stop and sit or lay down.  He says that "he tries not to let his back get into a flare up and will limited himself before it gets that bad."  

However, even when considering these reported additional functional losses due to flare-ups, and when considering the Deluca factors, during this period prior to August 6, 2015, the Veteran's thoracolumbar spine range of motion did not equate to or approximate limitation of motion of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees.  

The Board also acknowledges that the Veteran has also reported back spasms during this appeal period.  See July 2013 Form 9 (reporting that he has back spasms).  Because the evidence shows that the Veteran has medical training as a paramedic, the Board finds that the Veteran is competent to attest as to whether he experience back spasms.   Though the Veteran has competently and credibly reported muscle spasm during this period, there is no lay argument or medical evidence to show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis of the thoracolumbar spine.  Indeed, there is no lay argument or medical evidence to show abnormal gait or abnormal spine contour during this period.  For instance, the VA treatment records during this period recurrently show notations of normal gait.  See e.g., November 2013, July 2014, March 2015, June 2015 VA treatment records. Further, though the evidence shows abnormal spinal contour of the cervical spine, there is no indication in the record of abnormal spinal contour of the thoracolumbar spine. 

For these reasons, the Board finds that criteria for a rating greater than 10 percent prior to August 6, 2015 for the Veteran's thoracolumbar spine disability have not been met or approximated and an increased rating during this period is not warranted.   

From August 6, 2015 to June 2, 2016, the evidence shows that the Veteran's overall thoracolumbar spine disability is manifested by pain and forward flexion of the thoracolumbar spine limited to at worse 45 degrees due to pain on motion.  See December 2, 2015 VA examination (showing forward flexion limited to 45 degrees, including when considering pain on motion, but with no additional loss of range of motion due to repetitive testing or due to the Deluca factors).  September 11, 2015 private treatment record shows that the Veteran reported that he injured his back on August 6, 2015, and the record shows that it was from this date that the Veteran's thoracolumbar spine disability worsened.  The Board acknowledges that the Veteran reports flare-ups of pain during this period.  In the December 2015 VA examination, the Veteran reported that he has flare-ups of worsening pain and numbness [of the legs].  However, even when considering this report of flare-ups, and when considering the Deluca factors, during this period from August 6, 2015 to June 2, 2016, the Veteran's thoracolumbar spine range of motion did not equate to or approximate limitation of motion of forward flexion of the thoracolumbar spine 30 degrees or less.  Further, there is no lay argument or medical evidence to indicate favorable ankylosis of the entire thoracolumbar spine during this period.  For instance, the December 2015 VA examiner noted that there is no ankylosis of the thoracolumbar spine.  

The Board acknowledges that a September 11, 2015 private treatment record shows that the Veteran reported that he injured his back on August 6, 2015, after lifting a 300-pound person out of a stretcher in his role as a paramedic.  The Veteran stated that he felt a significant increase in the low back pain due to this incident.  The provider looked at an MRI performed after this incident on August 24, 2015, and compared this with the Veteran's June 2014 MRI study.  The provider stated that these two reports show very similar findings, and nothing is shown on the August 2015 to indicate a significant increase or worsening of the lumbar spine condition.  The provider stated, "I do believe this appears to be a muscle strain/ sprain flare up from his previous chronic low back pain symptoms."  On physical examination, the lumbar range of motion was limited on forward flexion to 30 degrees.  In a September 15, 2015 private treatment record, the Veteran followed up for treatment, and stated that his symptoms since the August 2015 injury have not gotten better, and that his symptoms are aggravated by prolonged sitting, movement, and getting up.  Flexion of the lumbar spine was limited to 15 degrees that day.  The September 2015 to November 2015 private treatment records showed the same limitation of motion and level of functional impairment during treatment of this flare-up.  However, by the December 2, 2015 VA examination, the objective evidence showed forward flexion limited to 45 degrees, including when considering pain on motion, but with no additional loss of range of motion due to repetitive testing or due to the Deluca factors.  

Thus, the Board acknowledges that the evidence shows thoracolumbar spine limitation of motion of 30 degrees or less from the date of the August 6, 2015 back injury until December 2, 2015.  On review, however, Board finds that the evidence tends to indicate that this was a temporary and brief increase in severity in the Veteran's symptoms, namely one episode of a sprain/ flare-up, and that the Veteran's overall functional impairment resulting from the service-connected disability is consistent with the rating of 20 percent during this period from August 6, 2015 to June 2, 2016.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

For these reasons, the Board finds that criteria for a rating greater than 20 percent from August 6, 2015 to June 2, 2016, for the Veteran's thoracolumbar spine disability have not been met or approximated, and an increased rating during this period is not warranted.   

From June 2, 2016, the evidence shows that the Veteran's thoracolumbar spine disability is manifested by limitation of forward flexion of the thoracolumbar spine of 30 degrees or less when considering pain on motion.  See June 2, 2016 VA examination (showing forward flexion limited to 25 degrees, and then limited to 15 degrees after repetitive testing).  The Board acknowledges that the Veteran reported stiffness of the back in the mornings as well as flareups of pain in the June 2016 VA examination.  However, there is no lay report to indicate that the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, even during the Veteran's reported flare-ups of pain and due to stiffness, and there is no objective evidence of unfavorable ankylosis.  For example, the June 2016 VA examiner stated that there was no ankylosis of the thoracolumbar spine.  For these reasons, the criteria for a rating greater than 40 percent have not been met or approximated from June 2, 2016. 

The Board acknowledges that in the June 2016 VA examination, the Veteran reported that he has had two episodes of wetting the bed at night since January.  The Board also acknowledges that the Veteran has paramedic training and is essentially arguing that these episodes of bedwetting are due to his thoracolumbar spine disability.  However, the Veteran provided no rationale as to why he believes that this bedwetting is due to his thoracolumbar spine disability, and he did not indicate whether he performed any clinical testing in rendering this opinion.  Therefore, the Board finds that this opinion by the Veteran that his bedwetting is due to his thoracolumbar spine disability has no probative value.  

On the other hand, the June 2016 VA examiner's neurological findings are highly probative, as the June 2016 VA examiner examined the Veteran and performed clinical testing, the VA examiner considered the Veteran's subjective report of bedwetting, the VA examiner reviewed the Veteran's clinical history, to include the results of the August 2015 MRI, and the VA examiner is a physician with the requisite medical expertise in neurological matters to render an opinion as to which objective neurological abnormalities are associated with the Veteran's thoracolumbar spine disability.  The June 2016 VA examiner performed neurological testing, and noted the results of this MRI, which included imaging studies of the sacrum and coccyx.  The VA examiner specifically noted that the Veteran has no other neurological abnormality, to include bowel or bladder problems, that are related to the thoracolumbar spine.  The June 2016 VA examiner's opinion outweighs the Veteran's opinion that he has an objective neurological abnormality of the bladder due to the thoracolumbar spine disability.  Thus, the preponderance of the evidence is against a finding that the Veteran has an objective neurological abnormality associated with the thoracolumbar spine disability (other than the separately service-connected bilateral lower extremity neurological abnormalities that are not on appeal).  See also August 2013, December 2015 VA examinations (each examiner found no other neurological abnormality associated with the disability besides the bilateral lower extremity neurological abnormalities).   For these reasons, no separate rating is warranted for any other objective neurological abnormality besides the bilateral lower extremity neurological abnormalities that are not on appeal.  


At no point during the appeal period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

The Board has addressed TDIU in the remand, below.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating for the thoracolumbar spine disability.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an initial disability rating greater than 10 percent prior to August 6, 2015 for the service-connected thoracolumbar spine disability is denied.  

Entitlement to an increased disability rating of 20 percent from August 6, 2015 to December 2, 2015 for the service-connected thoracolumbar spine disability is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a disability rating greater than 20 percent from December 2, 2015 to June 2, 2016, is denied. 

Entitlement to a disability rating greater than 40 percent from June 2, 2016, for the service-connected thoracolumbar spine disability, is denied. 


REMAND

Because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same, and provided an opportunity to submit the requisite information and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A December 2016 VA 28-1900 reflects that the Veteran may have applied for VA Vocational Rehabilitation and Employment Services.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Thus, outstanding records pertaining to a claim for vocational rehabilitation, if any, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information, to include when he stopped working as a paramedic. 

2. Please obtain the Veteran's VA vocational rehabilitation records, if any, and any records pertaining to a claim for vocational rehabilitation, if any, and associate any such records with the claims file.  All attempts to obtain these records should be documented in the file.

3. Conduct any further development that the AOJ considers is warranted with regard to the matter of TDIU, to include (if deemed necessary) further examination(s), or additional medical opinion(s).  

4. Thereafter, readjudicate the matter of TDIU on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


